Citation Nr: 0200734	
Decision Date: 01/18/02    Archive Date: 01/25/02	

DOCKET NO.  98-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO), which, in pertinent part, 
denied the veteran entitlement to service connection for a 
seizure disorder as secondary to his service-connected right 
eye scar, shrapnel injury residual.  

This case was previously before the Board in February 2001.  
It was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  

While in remand status, the veteran was furnished a statement 
of the case in August 2001 addressing the issue of an 
increased rating for service-connected post-traumatic stress 
disorder.  The Board notes that the veteran has not perfected 
an appeal with regard to this issue.  See 38 C.F.R. 
§§ 20.202, 20.302.  Consequently, the Board has no 
jurisdiction over this matter.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for equitable 
disposition of the appeal has been obtained.  

2.  The veteran's current seizure disorder began many years 
after his active service and was not caused by any incident 
of service, nor is it causally or etiologically related to 
the veteran's service-connected right eye scar, shrapnel 
injury residual.  



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected right eye scar, shrapnel injury residual.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records contain no complaints 
and/or findings of a seizure disorder.  Service medical 
records do show that, in October 1969, the veteran sustained 
a shrapnel wound injury over his right eye "while his group 
was throwing frags.  Thought it was a mosquito bite at the 
time."  Beginning in December 1969, the veteran complained of 
intermittent blurred vision in the right eye, headaches and 
occasional lightheadedness.  When evaluated by service 
physicians in February 1970 the veteran was noted to have a 
small irregular metallic hard particle, 1 by 2 millimeters in 
the skin over his right eyebrow.  This particle was further 
noted to be attached to the skin, but not to the deeper 
structure.  The shrapnel was removed in April 1970 and found 
to be 1 millimeter in size.  The veteran's physician stated 
that "this should not cause headaches, dizziness, etc., that 
this man complains of."  

Following service, the veteran was hospitalized by VA in 
December 1975 for evaluation and treatment of chronic 
undifferentiated schizophrenia.  His general physical 
examination on admission was essentially negative and the 
veteran denied any serious physical problems or illness in 
the past or present.  

In August 1997 the veteran presented to a VA outpatient 
treatment clinic with complaints of seizures.  He related 
that he had had four in the prior four months.  An 
electroencephalogram (EEG) in December 1997 was abnormal on 
the basis of a putative right temporal dysrhythmia.  
Following clinical evaluation that same month, questionable 
seizure disorder was diagnostically assessed and the veteran 
was prescribed Dilantin.  

When examined by VA in February 1998, the examiner noted the 
veteran had sustained a small punctate laceration over the 
right eye as a result of a shell fragment wound in Vietnam.  
The veteran said he was not rendered unconscious by this 
injury.  The veteran also said with regard to his seizure 
history that he could not remember exactly when his first 
seizure occurred, but that he believes it was prior to 1992 
and after his VA hospitalization in 1975 for schizophrenia.  
He described his seizure events as a sensation of dizziness 
followed by a loss of consciousness.  The examiner noted that 
an EEG was interpreted to have shown occasional and rare 
right side shock waves but no paroxysmal epileptiform 
activity.  The examiner, following physical examination of 
the veteran, concluded as a diagnostic impression that the 
diagnosis of epilepsy was in question, observing that the 
veteran's EEG did not show this.  He added that the 
description of the veteran's events was more consistent with 
syncope than with seizures, but observed that since starting 
the Dilantin the veteran had reported no passing out spells, 
which tended to reinforce a diagnosis of seizures.  

The veteran's VA examiner in February 1998 added, "the 
probability that the veteran's injury in service would cause 
post-traumatic epilepsy was virtually negligible."  He 
further noted that there was no loss of consciousness or 
brain injury at the time of this injury or clinical signs 
suggestive of brain injury.  

At a personal hearing on appeal in June 1998, the veteran 
stated that the injury he sustained in service was 
superficial in nature.  He added that while he was knocked 
down by this injury he was not rendered unconscious by it.  
The veteran testified that while on active duty he never 
experienced a seizure, but did suffer from blurred vision.  
He further said that he was receiving medication by VA for 
his seizures, which he testified he had experienced since 
service.  

At his hearing in November 2000, the veteran said that his VA 
doctors had informed him that "the injury that I had in my 
eye could probably cause seizures."  He said that while he 
experienced lightheadedness in service, he was not diagnosed 
as suffering from seizures therein.  The veteran further 
testified, with respect to medical opinion relative to his 
seizure disorder, that a VA physician had told him that his 
head injury in service "might be causing it."  He also 
testified that his last seizure event had occurred prior to 
his use of Dilantin, approximately two years earlier.  

Outpatient treatment records compiled between February 1999 
and July 2000 note that the veteran has had seizures since 
the mid-1970's and that his seizures were controlled with 
Dilantin.  

Analysis

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA) by virtue of the rating decision, a 
statement of the case and supplemental statement of the case 
issued during the pendency of this appeal, as well as the 
development directed by the Board's February 2001 remand, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim.  Moreover, it 
appears that all the evidence identified by the veteran has 
been obtained and associated with the claims file.  The 
veteran's service medical records are on file and appear to 
be intact.  In addition, the RO has provided the veteran with 
a VA examination in February 1998 in connection with his 
claim.  The veteran has testified in support of his claim at 
two personal hearings on appeal, the most recent in November 
2000 before the undersigned Member of the Board.  Thus, under 
the circumstances, the VA has satisfied its duty to notify 
and assist the veteran in this case and no further assistance 
to the veteran is required.  38 U.S.C.A. §§ 5103, 5103A.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  Additionally, in the case of epilepsy, 
it may be presumed to have been incurred in service if it 
were manifested to a degree of 10 percent or more within a 
year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The service medical records do not indicate or otherwise 
suggest that the veteran had any seizure disorder in service.  
Furthermore, the veteran does not contend otherwise.  The 
post service clinical data on file reveal that the veteran's 
seizure disorder was first clinically demonstrated in the 
late 1990's, many years after his service separation.  The 
first clinical indication of a seizure disorder is 
consequently too remote in time from service to be attributed 
thereto on either a direct or presumptive basis.  

It is the veteran's principal contention that his current 
seizure disorder is secondary to his service-connected right 
eye injury residuals.  However, in this case there is no 
objective showing that the veteran's seizure disorder was 
clinically caused by his service-connected disability, which 
consists essentially of a soft tissue wound.  Additionally, 
the veteran's claim is not accompanied by any supporting 
evidence.  The United States Court of Appeals for Veterans 
Claims has held that, while a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Here the veteran's unsupported allegations of an 
interrelationship between his seizure disorder and his 
service-connected right eye injury residual amounts to no 
more than prohibitive speculation.  See 38 C.F.R. § 3.102 
(2001).  The Board finds persuasive in this matter a medical 
opinion provided by the veteran's VA examiner in February 
1998.  This opinion noted that the veteran's injury in 
service was not documented to manifest an injury to the 
brain, and found that probability of a nexus between the 
veteran's current seizure disorder and his inservice injury 
was "virtually negligible."  While the veteran has testified 
that a VA physician has indicated to him that his service-
connected head injury "might be causing [his seizures]," this 
is not a satisfactory basis for awarding service connection.  
"[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In sum, the weight of the evidence demonstrates that the 
veteran's seizure disorder began many years after his active 
service and was not caused by any incident of service, and is 
not proximately due to or the result of his service-connected 
disability.  As the preponderance of the evidence is clearly 
against the claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a seizure disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

